DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/21 has been entered.

Response to Amendment
Claims 1, 3-8, 10-14, and 16-23 are pending in the application.  Claims 2, 9, and 15 have been canceled.  Claims 14 and 16-20 have been withdrawn from consideration.  Claims 21-23 are new.  Claims 1 and 13 have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/21 and 10/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (US 2004/0034386 A1) (“Fulton”) in view of Ruvalcaba et al. (US 2016/0022445 A1) (“Ruvalcaba”), Prom (US 2014/0257361 A1), and Wallace (US 2005/0021072 A1).
Regarding claims 1, 3, 4, 6, 7, and 21-23, Fulton discloses (Figures 3-7) an implant (300) comprising an embolic coil (814; paragraph 0025 discloses that connector 314 can be configured to pack in aneurysm similar to a conventional Guglielmi Detachable Coil, “GDC”); an occluding portion (310), and a connection point (312) defining a boundary between the embolic coil and the occluding portion, wherein the implant is movable from a delivery configuration (Figure 4) sized to traverse through a lumen of a catheter (406) to an implanted configuration (Figures 4-7) capable of securing within an aneurysm, wherein in the delivery configuration, the embolic coil (314) extends proximally from a distal end of the implant to the connection point (312) and the occluding portion (310) extends proximally from the connection point, comprises a fold approximate a proximal end of the implant, extends distally to encompass the connection point and a portion of the embolic coil, and comprises an open end encircling the embolic coil (Figure 4 shows the occluding portion folded to encompass 
However, Fulton fails to disclose that the occluding portion comprises a tubular braid and a closure mechanism (a band that inhibits expansion of a proximal end region of the tubular braid, as disclosed by Applicant on page 4 of Specification). Fulton fails to explicitly disclose that the embolic coil winds in a complex coiled shape.  Fulton fails to disclose that the closure mechanism comprises a band, and the band comprises a detachment feature to detachably attach the implant to the delivery system.  Fulton further fails to disclose that in the implanted configuration, the occluding portion forms a cup shape such that the open end defines a ridge of the cup shape, and the closure mechanism is positioned approximate a trough of the cup shape. However, Fulton discloses that the occluding portion can be made of a self-expanding material that begins expanding on exiting catheter (paragraph 0027).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the occluding portion as a self-expanding tubular braid with a closure mechanism in the form of a band that inhibits expansion of a proximal region of the occluding portion, and in the implanted configuration, the occluding portion forms a cup shape such that the open end defines a ridge of the cup shape, and the closure mechanism is positioned approximate a trough of the cup shape and anchors to the aneurysm wall to inhibit the embolic coil from exiting the aneurysm sac, as taught by Ruvalcaba. Fulton discloses that the occluding portion can be made of a self-expanding material that begins expanding upon exiting a catheter (Fulton, paragraph 0027). Ruvalcaba teaches that a self-expanding tubular 
In the same field of endeavor, Prom teaches (Figures 1-4B) that a closure mechanism in the form of a band (16) that doubles to inhibit expansion of a proximal end region (12) of a tubular braid (11; paragraph 0053), while also comprising a detachment feature (28) configured to detachably attach the occlusive implant (10) to a delivery system (22; Figure 4A, paragraph 0056).  Similar to Ruvalcaba, Prom teaches that the band is in communication with and defines a boundary between a proximal lobe (12) and a distal lobe (14) of the occlusive implant.  Prom teaches that this band comprising a detachment feature facilitates more accurate deployment at a target site.  For instance, the delivery system (22), while engaged with the detachment feature (28), may be maintained stationary while an outer delivery catheter is withdrawn to unsheathe the occlusive implant (10) and allow the occlusive implant (10) to expand from its constrained configuration towards its expanded configuration. Thus, engagement between the delivery system and the detachment feature may allow the occlusive implant to be securely positioned at a desired location while being deployed (paragraph 0058).

Wallace teaches (Figures 3A-3F) that a Guglielmi Detachable Coil (GDC) is implanted in an aneurysm and is sized to wind in a complex coiled shape (flower shapes, double vortices, sphere, ovoid, clover, box-like structure, etc.) within a sac of the aneurysm to fill a majority of the aneurysm (paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the embolic coil disclosed by Fulton would be sized to wind in a complex coiled shape within a sac of the aneurysm and fill majority of the sac in the implanted configuration, as taught by Wallace. Fulton discloses that connector (314) can be configured to pack in aneurysm similar to a conventional Guglielmi Detachable Coil (Fulton, paragraph 0025). Wallace teaches that a GDC winds in a complex coiled shape to fill a majority of the sac of an aneurysm to assist in forming a thrombus to occlude the aneurysm (Wallace, paragraphs 0037 and 0039).


Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (US 2004/0034386 A1) (“Fulton”) in view of Ruvalcaba et al. (US 2016/0022445 A1) (“Ruvalcaba”) and Wallace (US 2005/0021072 A1).
Regarding claims 8, 10, 11, and 13, Fulton discloses (Figures 3-7) an implant
(300) suitable for endovascular treatment of an aneurysm in a patient, the implant comprising: a self-expanding structure (310) movable from a collapsed condition (Figure 4) to an expanded condition (Figures 5-7), comprising dimensions in the collapsed condition capable of insertion through the vasculature of the patient and through a neck of the aneurysm; an elongated embolic coil (314; paragraph 0025 discloses that connector can be configured to pack in aneurysm similar to a conventional Guglielmi Detachable Coil, “GDC’”) attached to the self-expanding structure (at 312) and extending distally therefrom, the elongated embolic coil positioned to be encircled by the tubular structure when the tubular structure is in the collapsed condition (Figure 4). Fulton discloses that in the implanted condition, the self-expanding structure is configured to anchor to the aneurysm wall to inhibit the embolic coil from exiting the aneurysm sac (paragraphs 0025-0029).
However, Fulton fails to disclose that the self-expanding structure is a substantially tubular braided structure comprising a constrained proximal end region, an open distal end region, and a band disposed on the constrained proximal end region of the tubular structure, the band inhibiting expansion of the constrained proximal end region. Fulton fails to disclose that the tubular structure comprises a shape in the expanded condition capable of contacting an interior wall of the aneurysm approximate the open distal end region and converging approximate a center of the neck of the 
In the same field of endeavor, Ruvalcaba teaches (Figures 3A-3C, 4B, 9A, 9B) an implant (600) suitable for endovascular treatment of an aneurysm (12) in a patient, the implant comprising: a substantially tubular structure (602; paragraphs 0121 and 0134) comprising a constrained proximal end region and an open distal end region (see Figure 9A annotated below), the tubular structure movable from a collapsed condition to an expanded condition (Figures 3A-3C, for example), comprising dimensions in the collapsed condition suitable for insertion through vasculature of the patient and through a neck (16) of the aneurysm (12), and comprising a shape in the expanded condition capable of contacting an interior wall of the aneurysm approximate the open distal end region and converging approximate a center of the neck of the aneurysm approximate the constrained proximal end region (Figure 9B); an elongated embolic member (604) attached to the constrained proximal end region of the tubular structure and extending distally therefrom (paragraph 0134), the elongated embolic member positioned to be encircled by the tubular structure when the tubular structure is in the collapsed condition and bendable to loop within a sac of the aneurysm (Figures 9A and 9B); and a band (322) disposed on the constrained proximal end region of the tubular structure, the band inhibiting expansion of the constrained proximal end region (paragraph 0123). Ruvalcaba teaches that the implant can comprise a hub (band) that urges the material toward a reduced profile (paragraph 0123). Ruvalcaba teaches that the tubular structure comprises a braid (paragraphs 0121 and 0134). Ruvalcaba teaches (Figures 9A and 

    PNG
    media_image1.png
    384
    452
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    384
    452
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the self-expanding structure to be a substantially tubular braided structure comprising a constrained proximal end region and an open distal end region and have a band disposed on the constrained proximal end region of the tubular structure, the band inhibiting expansion of the constrained proximal end region, wherein the tubular structure comprises a shape in the expanded condition capable of contacting an interior wall of the aneurysm approximate the open distal end region and converging approximate a center of the neck of the aneurysm approximate the constrained proximal end region, and wherein the shape of the tubular structure in the expanded condition comprises a ridge defined by the open distal end region and a trough centered around the constrained proximal end region, as taught by Ruvalcaba.  Fulton discloses that the occluding portion can be made of a self-expanding material that begins expanding on exiting catheter (Fulton, paragraph 0027).  
Wallace teaches (Figures 3A-3F) that a Guglielmi Detachable Coil (GDC) is implanted in an aneurysm and is bendable to loop in a complex coiled shape (flower shapes, double vortices, sphere, ovoid, clover, box-like structure, etc.) within a sac of the aneurysm to fill a majority of the aneurysm (paragraph 0039).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the embolic coil disclosed by Fulton would be bendable to loop in a complex coiled shape within a sac of the aneurysm, as taught by Wallace.  Fulton discloses that connector (314) can be configured to pack in aneurysm similar to a conventional Guglielmi Detachable Coil (Fulton, paragraph 0025).  Wallace teaches that a GDC is bendable to loop in complex coiled shape to fill a majority of the sac of an aneurysm to assist in forming a thrombus to occlude the aneurysm (Wallace, paragraphs 0037 and 0039).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (US 2004/0034386 A1) (“Fulton”) in view of Ruvalcaba et al. (US 2016/0022445 A1) (“Ruvalcaba”), Prom (US 2014/0257361 A1), and Wallace (US 2005/0021072 A1) as applied to claim 1 above, and further in view of Aboytes et al. (US 2013/0066357 A1) (“Aboytes”).
Regarding claim 5, Fulton in view of Ruvalcaba, Prom, and Wallace teaches that the occluding portion (602) comprises a braided mesh (Ruvalcaba, paragraphs 0121 and 0134).  The combined teaching teaches that a tubular braid provides a material that has an effect on blood flow through the device, via its braid density. Greater braid density in the implant results in greater flow disruption, less time to occlusion, and/or improved likelihood of durable occlusion (Ruvalcaba, paragraph 0009).  However, the combined teaching fails to explicitly teach that the braided mesh comprises pores sized to inhibit blood flow into the aneurysm.
In the same field of endeavor, Aboytes teaches (Figure 13) an implant (1010) comprising an embolic portion (1030); an occluding portion (1020); and a closure mechanism (1044) in communication with, and defining a boundary between, the embolic portion and the occluding portion, wherein the implant is movable from a delivery configuration sized to traverse through a lumen of a catheter (paragraph 0110) to an implanted configuration (Figure 13) sized to secure within an aneurysm, wherein in the implanted configuration, the embolic portion is sized to wind within a sac of the aneurysm and fill a majority of the sac and the occluding portion is sized to contact a wall of the aneurysm and occlude at least a portion of a neck of the aneurysm (Figure 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braided mesh of the occluding portion taught by Fulton in view of Ruvalcaba, Prom, and Wallace to comprise pores sized to inhibit blood flow into the aneurysm, as taught by Aboytes.  This modification provides blood flow disruption in advance of and in addition to growth and development of the endothelial layer over the neck of the aneurysm (Aboytes, paragraphs 0055 and 0111).  This modification would facilitate healing the defect and preventing recanalization because tissue is created from within the body that resists aberrant blood flow and redistributes the flow pressure that may have created the defect. Upon healing with endothelialization, the pressure is evenly distributed along the parent vessel in a manner that precludes recanalization at the defect post-treatment. Furthermore, blood from within the parent vessel no longer has access to the walled off defect once the endothelialization process is complete (Aboytes, paragraph 0055).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton et al. (US 2004/0034386 A1) (“Fulton”) in view of Ruvalcaba et al. (US 2016/0022445 A1) (“Ruvalcaba”) and Wallace (US 2005/0021072 A1) as applied to claim 8 above, and further in view of Aboytes et al. (US 2013/0066357 A1) (“Aboytes”).
Regarding claim 12, Fulton in view of Ruvalcaba and Wallace teaches that the tubular structure (602) comprises a braided mesh (Ruvalcaba, paragraphs 0121 and 
In the same field of endeavor, Aboytes teaches (Figure 13) an implant (1010) comprising an embolic portion (1030); an occluding portion (1020); and a closure mechanism (1044) in communication with, and defining a boundary between, the embolic portion and the occluding portion, wherein the implant is movable from a delivery configuration sized to traverse through a lumen of a catheter (paragraph 0110) to an implanted configuration (Figure 13) sized to secure within an aneurysm, wherein in the implanted configuration, the embolic portion is sized to wind within a sac of the aneurysm and fill a majority of the sac and the occluding portion is sized to contact a wall of the aneurysm and occlude at least a portion of a neck of the aneurysm (Figure 9B).  Aboytes further teaches that the occluding portion (1020) comprises a braided mesh comprising pores sized to inhibit blood flow into the aneurysm (paragraph 0111).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the braided mesh of the tubular structure taught by Fulton in view of Ruvalcaba and Wallace to comprise pores sized to inhibit blood flow into the aneurysm, as taught by Aboytes.  This modification provides blood flow disruption in advance of and in addition to growth and development of the endothelial layer over the neck of the aneurysm (Aboytes, paragraphs 0055 and 0111).  .


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Prom reference has been cited to address the new claim limitations.  Prom teaches a closure mechanism in the form of a band that comprises a detachment feature to detachably attach an implant to a delivery system, while also defining a boundary between two portions of the implant.
Applicant's arguments filed 8/20/21 regarding the rejection of claim 8 have been fully considered but they are not persuasive. 
Regarding claim 8, the Applicant has argued that the combined teaching fails to teach a band disposed on the constrained proximal end region of the tubular structure.  The Applicant cites paragraph 0123 of the Ruvalcaba reference, which discloses that the hub (322, interpreted in the rejection as the band) “can secure the transition portion 310 toward a reduced profile.”  The Applicant argues that the hub is disposed on the transition region instead of the proximal region as claimed.  The Examiner disagrees.  
In Figures 4A and 4B, Ruvalcaba discloses (paragraph 0122) that when released from constraint, the cross-sectional dimension of the lumen 312 in the first portion 302 can expand to a degree much greater than the lumen 312 in the second portion 304.  Ruvalcaba discloses that the transition portion (314) is located between the first portion (302) and the second portion (304).  At the transition portion, the material of the first portion converges towards itself until achieving a substantially reduced profile where the second portion begins (paragraph 0123).  Figure 4B shows that the band (322) is disposed over that substantially reduced profile.  Ruvalcaba discloses that the band (322) “can secure the transition portion.”  But there is no disclosure that the band covers the transition portion.  Figure 4B shows the band disposed over the substantially reduced profile, not the transition portion.  All of the material within and beyond (to the right in Figure 4B) the band is in the substantially reduced profile.  For these reasons, the Examiner is maintaining that the combined teaching teaches band disposed on the constrained proximal end region of the tubular structure, the band inhibiting expansion of the constrained proximal end region.

    PNG
    media_image3.png
    412
    448
    media_image3.png
    Greyscale

The Examiner notes that the band (16) disclosed in the newly cited Prom reference is also disposed on a constrained proximal end region of a tubular structure (11), also inhibiting expansion of the constrained proximal region (Figure 4A, paragraph 0053).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771